Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 4/14/21.  Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 4/14/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-4,  6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH et al (U.S. 20190130004 A1 hereinafter, “SINGH”), and further in view of Sharma et al (U.S. 20190012100 A1 hereinafter, “Sharma”).
7.	With respect to claim 1,
a system comprising:
a processor; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations of:
writing a stream of data messages to a first data structure of a first data storage format, the data messages each being written to the first data structure based on a topic and partition associated with each respective data message;
committing the writing of the data messages to the first data structure as a transaction;
moving the data messages in the first data structure to a staging area for a data structure of a second data storage format, the data structure of the second data storage format being different than the data structure of the first data storage format;
transforming the data messages to the second data storage format; and
archiving the data messages in the first data structure after a completion of the transformation of the data messages (VICTOR [0016] – [0018], [0021] – [0039] e.g. [0014] … all within one database transaction (in a process described herein as "pipeline") [0016] To achieve these effects, embodiments provide a new, unique, database object--a PIPELINE, which is a top-level database element similar to a TABLE, INDEX Apache Kafka through bespoke offset management of Kafka messages, ensuring true exactly-once semantics. [0017] Streaming data from data sources is committed atomically, and all external data are processed exactly once.  Embodiments ensure exactly-once delivery semantics by storing metadata about each pipeline. [0018] Data enrichment and transformation can be implemented using any programming language. [0021] Part 112 is a construct associated with database 104, which performs real time retrieval and processing of data from data sources 102 according to embodiments described herein.  Turning to FIG. 2, part 112, hereinafter referred to as a pipeline engine, comprises an extractor component 220, optionally a transform component 222 (to be described in more detail below) and a loader component 224, which cooperates with the extractor component 220 to load data, typically via staging tables, into destination database 104. [0022] When a new pipeline engine 112 is created, an extractor component 220 is specified.  The extractor 220 is configured to connect to one or more data sources 102 by communicating via supported protocols, schemas, or APIs, as is known in the art, in order to retrieve data.  [0023] Pipeline engine 112 pairs n number of source partitions with p number of leaf node partitions that are managed by the extractor component 220.  Each leaf node partition runs its own extraction process independently of other leaf nodes and their partitions.  Extracted data is stored on the leaf node where a partition resides until it can be written to the destination table 104.  Depending on the way a destination database is sharded or partitioned, the extracted data may only temporarily be stored on a leaf node. [0025] Referring to FIGS. 3 and 4, an example scenario will be described, in which the data source 102 is a Kafka cluster with two servers (brokers): one broker is a leader 330 and one broker 332 is a follower.  There are four partitions 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4) spread across the two brokers 330, 332, and messages in the partitions 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4) are each assigned a sequential id number called the offset that uniquely identifies each message within a given partition. [0027] The master aggregator 340 connects to the Kafka lead broker 330 and requests metadata about the Kafka cluster (step 401, FIG. 4).  This metadata includes information about the Kafka cluster's brokers, topics, and partitions. [0028] The master aggregator 340 The master aggregator 340 also decides how to process Kafka topics, which are groups of partitions. [0030] Once each partition 344 (P.sub.1, P.sub.2) 346 (P.sub.3, P.sub.4) in a leaf node has been paired with a Kafka partition 330 (P.sub.1, P.sub.2) 332 (P.sub.3, P.sub.4), each leaf node 344, 346 in the cluster begins extracting data directly from the Kafka brokers 330, 332 (step 407).  The leaf nodes 334, 346 individually manage which message offsets have been read from a given Kafka partition. [0031] Offsets are ingested in batches and held in staging, or sharded, tables (step 413) and the maximum number per batch is specified in the system variables associated with the extractor component 220, as configured by the pipeline engine 112. [0033] Either way, the extraction process is performed by the leaf nodes 334, 346 such that data is not directed through the master aggregator 340.  This enables the parallelism of data extraction.  Further, the staging table is sharded in a way that each leaf node partition 344 (P.sub.1, P.sub.2) 346 (P.sub.3, P.sub.4) knows exactly which Kafka partitions (thus offset ranges) it is responsible for.  Preferably the leaf node partitions periodically stream data into their transform component 222 is a user-defined program that executes arbitrary code to transform extracted data into, e.g., CSV format.  The transformed CSV data is written into a specified table in the destination database 104 by the data loader 224.  As noted above, the transform component 222 is optional, since, e.g., for certain retrieval operations, no such transform is required [as
writing a stream (e.g. streaming data from data sources) of data messages (e.g. messages) to a first data structure of a first data storage format (e.g. schemas), the data messages each being written to the first data structure based on a topic (e.g. topic) and partition (e.g. partition) associated with each respective data message;
committing (e.g. committed) the writing of the data messages to the first data structure (e.g. pipeline) as a transaction (e.g. one database transaction (in a process described herein as "pipeline"); exactly-once semantics; referring to the instant application specification [0037]);
moving the data messages in the first data structure to a staging area (e.g. staging table) for a data structure of a second data storage format , the data structure of the second data storage format being different than the data structure of the first data storage format;
transforming (e.g. transform) the data messages to the second data storage format (e.g. transform extracted data into, e.g., CSV format); and
archiving the data messages in the first data structure after a completion of the transformation of the data messages]).
Although VICTOR substantially teaches the claimed invention, VICTOR does not explicitly indicate
wherein the writing the stream of data messages comprises merging two or more of the data messages into at least one merged message and, after the merging, writing the at least one merged message to a write-ahead-log;
determining whether the data messages, including the at least one merged message, written to the write-ahead-log have reached a threshold size limit for the write-ahead-log;
committing the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure as a transaction.
SINGH teaches the limitations by stating
wherein the writing the stream of data messages comprises merging two or more of the data messages into at least one merged message and, after the merging, writing the at least one merged message to a write-ahead-log;
determining whether the data messages, including the at least one merged message, written to the write-ahead-log have reached a threshold size limit for the write-ahead-log;
committing the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure as a transaction (SINGH [0052] - [0059], [0072], [0267] – [0269], [0290] – [0292], [0314] – [0315], [0784], [0910] – [0913] and Claim 1 e.g. [0058] A difference between the input WAL and the storage WAL lies in what they do when a window is committed.  In the input WAL, when a window is committed, all the data before and including the committed window is deleted from the input WAL since we know we will never have to replay it.  In the storage WAL, when a window is committed, all the data before and including the committed window is moved to permanent storage and deleted from the storage WAL.  Data for committed windows is removed from the storage WAL and periodically transferred to long-term storage. [0059] We aggregate data coming from multiple tenants onto the same message queue topic.  So, we have multiple sources of data coming in (e.g., one from each tenant), but all the data goes into the same topic.  The message queue topics are used to connect microservices together such that if we have N microservices, we can have N topics. [0072] The disclosed streaming microservice has exactly-once semantics because it never loses data in the event of a failure and it never All the data for a WAL entry is contained in a single part file. [0268] There is only one WAL entry for a particular processing window. [0269] Part files have the following properties: [0270] Part files have a sequence.  Data are appended to part X+1 only after part X is complete. [0271] A part file can contain more than one WAL entry. [0272] A part file is complete when its size becomes greater than or equal to the maximum length of a part file.  A WAL entry is appended to a part file if the current size is less than the maximum length of a part file. [0290] a. First WAL entry: In this case, this is the first WAL entry ever written to the WAL.  So part file 0 is created and the WAL entry is appended to it. [0291] b. Append to current part file: In this case the WAL entry is appended to the current part file because the size of the current part file is smaller than the max length of a part file. [0292] c. Append to next part file: In this case the current part file has a size that is greater than or equal to the maximum length of a part file.  So the next part file is created and the WAL entry is appended to the next part file. [0314] Message Queue Input messages need to be consumed from a message queue idempotently.  The definitions of idempotence and how they relate to the consumption of messages from a message queue are provided below: [0784] 1.  Ingestion: This stage of computation consumes events from a message queue, or another event source.  The events can be serialized using JSON, Apache Avro, or another serialization format. [0910] The system includes a queue manager which receives a stream of data.  The system establishes aggregation intermediation checkpoints during processing of the received data.  To do this, the system partitions delivery of the data stream at offsets, saves partition demarcation offsets at the end of processing windows, and saves intermediate aggregation results to a distributed file system with a window identifier (abbreviated ID) that correlates the offsets and the aggregation results.  At each checkpoint, the intermediate aggregation results can be initially saved on at least one write-ahead log (abbreviated WAL) on the distributed file system and, post-saving, persisted to storage in accordance with a fault tolerance scheme. [0911] The system controls persistence of key-value data contributing to aggregation on a partition-by-partition basis and periodically writes out aggregations to a message queue (e.g., sink) or to a database.  The aggregations can be periodically written out to a message queue or to a partition demarcation offsets at the end of processing windows, and saving intermediate aggregation results to a distributed file system with a window identifier (abbreviated ID) that correlates the offsets and the aggregation results, wherein, at each checkpoint, the intermediate aggregation results are initially saved on at least one write-ahead log (abbreviated WAL) on the distributed file system and, post-saving, persisted to storage in accordance with a fault tolerance scheme;  controlling persistence of key-value data contributing to aggregation on a partition-by-partition basis;  and periodically writing out aggregations to a message queue or to a database, with the writing out governed by a fault tolerance scheme [as
wherein the writing the stream of data messages (e.g. stream of data) comprises merging (e.g. aggregate data) two or more of the data messages (e.g. partitions - messages) into at least one merged message and, after the merging, writing the at least one merged message to a write-ahead-log (e.g. write-ahead log);
(e.g. maximum length of a part file for WAL entries) for the write-ahead-log;
committing (e.g. committed) the writing of the data messages and the at least one merged message from the write-ahead-log (e.g. write-ahead log) to the first data structure (e.g. message queue – The events can be serialized using JSON, Apache Avro, or another serialization format) as a transaction (e.g. Aggregating messages/partitions of data stream into each topic queues is as a transaction as indicated in the instant application specification [0019])]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of VICTOR and SINGH, to implement streaming microservices as powerful data processing tools that accelerate application development and deployment, improve performance, and reduce the cost of provisioning and maintaining data pipelines (SINGH [0002]).
Although VICTOR and SINGH combination substantially teaches the claimed invention, they do not explicitly indicate at least partially in response to determining that the data messages written to the write-ahead-log have reached the threshold size limit for the write-ahead-log.
Sharma teaches the limitations by stating
determining whether the data messages, including the at least one merged message, written to the write-ahead-log have reached a threshold size limit for the write-ahead-log;
committing the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure as a transaction at least partially in response to determining that the data messages written to the write-ahead-log have reached the threshold size limit for the write-ahead-log (Sharma [0010], [0014] - [0017], [0036], [0043] e.g. [0010] a draining process to write transactions committed to the WAL to data storage systems in the data centers. [0013] Continuing with the above example for writing the data items, such as a photo and a comment, when write requests are received at a data center, the embodiments write the data items to a WAL associated with the data center and assign an HLC timestamp to each of the data items to ensure appropriate time ordering, e.g., causal relationship between the data items is maintained regardless of any clock skew.  The data items are then written to the data storage systems in the order of their HLC timestamps to maintain appropriate time ordering. [0014] In some embodiments, data consuming systems, e.g., application services such as indexing systems or stream processing systems that consume the WAL provide consistent reads across multiple data centers. [0015] In some embodiments, the WAL of the data center to which the data items are written is partitioned into multiple partitions.  Similarly, a data storage system in the datacenter is partitioned into multiple shards.  Data associated with an application, e.g., a social networking application, can be draining of the data items from the WAL to the data storage system, e.g., write the data items from the WAL to the shards of the data storage system of the data center.  The drain process identifies the data items associated with a specified shard from each of the partitions of the WAL and writes them to the specified shard in the data storage system.  In some embodiments, the drain process writes the data items to the specified shard in an order based on the HLC timestamps of the data items.  The drain process can repeat the draining process for some or all of the shards of the data storage system.  The drain process can be executed as a scheduled job, e.g., for every predefined time period, or based on any other trigger, e.g., a size of the WAL exceeding a specified threshold [as
determining whether the data messages, including the at least one merged message (e.g. data items associated with a specific shard), written to the write-ahead-log (e.g. WAL) have reached a threshold size limit (e.g. the size of the WAL exceeding a specific threshold) for the write-ahead-log;
committing (e.g. draining) the writing of the data messages and the at least one merged message from the write-ahead-log to the first data structure (e.g.  as a transaction (e.g. transaction) at least partially in response to determining that the data messages written to the write-ahead-log have reached the threshold size limit for the write-ahead-log (e.g. the size of the WAL exceeding a specific threshold)], or a number of data writes to the WAL exceeding a specified threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of VICTOR, SINGH and Sharma, to implement streaming microservices as powerful data processing tools that accelerate application development and deployment, improve performance, and reduce the cost of provisioning and maintaining data pipelines (SINGH [0002]).
8.	With respect to claim 3,
	SINGH further discloses
	wherein the writing and committing the writing of the data messages and the at least one merged message to the first data structure as a transaction comprises:
writing a partition queue in-memory buffer to the first data storage format as the write-ahead log;
marking the write-ahead log as being in a committed state;
acknowledging an offset range of the write-ahead log; and
	closing the write-ahead log of the partition queue (SINGH Abstract, [0056] – [0059] e.g. write-ahead log; committed; queue; offset; [0058] A difference between the input WAL and the storage WAL lies in what they do when a window is committed.  In the input WAL, when a window is committed, all the data before and including the committed window is deleted from the input WAL since we know we will never have to replay it.  In the storage WAL, when a window is committed, all the data before and including the committed window is moved to permanent storage and deleted from the storage WAL.  Data for committed windows is removed from the storage WAL and periodically transferred to long-term storage).
9.	With respect to claim 4,
	SINGH further discloses wherein the merging of the two or more data messages is performed until a size of a record of the merged data messages is a threshold size, wherein the committing of the writing of the data messages to first data structure includes writing the record of the merged data messages to the first data structure (SINGH [0260] – [0272] e.g. [0272] A part file is complete when its size becomes greater than or equal to the maximum length of a part file.  A WAL entry is appended to a part file if the current size is less than the maximum length of a part file).
10.	With respect to claim 6,
	VICTOR discloses creating, prior to the moving, data tables to accommodate the data messages in the first data storage format and data tables to accommodate the data messages in the second data storage format (VICTOR [0017] – [0018], [0021] – [0039] e.g. staging tables).

	VICTOR discloses
monitoring the moving, transforming, and archiving for an error in each of these respective operations; and
transmitting an error alert message in the event an error is detected to the archiving operation (VICTOR [0017] – [0018], [0021] – [0039] e.g. [0036] Another benefit of the pipeline engine 112 relates to debugging: metadata is stored in INFORMATION_SCHEMA tables, which can be queried through SQL.  This metadata includes errors, pipeline offsets, information about successful data loads, etc. and makes it easy for users to forensically analyze the outputs generated at the various stages of the data ingestion process).
11.	Claims 8, 10, 13-14 are same as claims 1, 3, 6-7 and are rejected for the same reasons as applied hereinabove.
12.	Claims 15, 17, 20 are same as claims 1, 6, 17 and are rejected for the same reasons as applied hereinabove.

13.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH and Sharma, and further in view of Brinnand et al (U.S. 20160321308 A1 hereinafter, “Brinnand”).
14.	With respect to claim 2,
wherein the committing of the writing of the data messages and the at least one merged message to the first data structure as a transaction includes acknowledging the commitment after the writing data messages to the first data structure is completed.
Brinnand teaches the limitations by stating wherein the committing of the writing of the data messages and the at least one merged message to the first data structure as a transaction includes acknowledging the commitment after the writing data messages to the first data structure is completed (Brinnand [0059] e.g. "topic" : "tracking-data", This is the topic of the channel. In Trystyll's world a Channel is a single topic and partition. "partition" : "0", The channels partition.
"messageSize" : "1000000", The max size of a message that can be written to or read from a partition.
"requiredAcks" : "1", The number of Acknowledgments required from Kafka when a message is written.
"serializerClass" : "kafka.serializer.StringEncoder", The class used to encode strings.
"partitionerClass" : The partitioner used to interpret the key and to distribute messages "com.stubhub.meritage.channel.SimplePartitioner" over the number of partitions for a topic.]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of VICTOR, 
15.	Claim 9 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
16.	Claim 16 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

17.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VICTOR in view of SINGH and Sharma, and further in view of Moore et al (U.S. 20130104251 A1 hereinafter, “Moore”).
18.	With respect to claim 5,
Although VICTOR, SINGH and Sharma combination substantially teaches the claimed invention, they do not explicitly indicate wherein the second data storage format is optimized for querying.
Brinnand teaches the limitations by stating wherein the second data storage format is optimized for querying (Moore [0230], [0667] e.g. The OMPL database may also, or instead, store OPML files as simple text or in any number of formats optimized for searching (such as a number of well-known techniques used by large scale search engines Google, AltaVista, and the like), or for OPML processing, or for any other purpose(s))).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of VICTOR, 
19.	Claim 12 is same as claim 5 and is rejected for the same reasons as applied hereinabove.
20.	Claim 19 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
21.	Applicant’s remarks and arguments presented on 4/14/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 20, 2021